DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 10/19/2021.
Claims 1-16 are pending
Claims 17-20 are withdrawn.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 7-10, claims 1, filed on 10/19/2021. Applicant argues that the prior art of record fails to teach or suggest the following claim limitations below:“when the model type is a second model that is not the first model”“sending a second query to the network element for the configuration data to be returned in the second model”“and transforming the configuration data received from the network element into the first model; and returning the configuration data in the first model as a response to the first query”.
Applicant further argues that the prior art reference Pal teaches away from the claimed invention.
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 7-10, claims 1, filed on (0056/0089) a first and second model, wherein the models are of different configuration formats and version. Dorr further discloses (0053/0053) identifying model configuration and based on configuration data identifying a model version and/or format. Therefore the Examiner believes that Dorr does teach or suggest a first and second model format with different configuration types.
With regards to claim limitation, “sending a second query to the network element for the configuration data to be returned in the second model”, Pal discloses (0272/0432) receiving/transmitting queries requested by the user. Pal further discloses (0290/0331/0745) the one or queries are transmitted back to a user, wherein the queries are related to requests for configuration files are returned to client model such as models 901 and  902  (first/second models). Therefore the Examiner believes that Pal does teach or suggest transmitting queries related to configuration and that the query/request are received via one or more models which can be described as a first or second model. 
With regards to claim limitation, “and transforming the configuration data received from the network element into the first model; and returning the configuration data in the first model as a response to the first query”, Pal discloses (0202) applying modification to configuration files for network models such as models 901 and  902  (first/second models). Pal further discloses (0463) configuration modifications and (0290/0331/0745)
Regarding applicant’s argument that the prior art reference Pal teaches away from the claimed invention. Examiner respectfully disagrees. The claimed invention in para 0003 discloses a system for exchange data and share resource, interacting with an interface to view modify configurations and view operating parameters. Pal discloses 0290/0331/0745) an interface for interacting with queries/requests for transmitting and receiving configuration data and  (0138/0172) exchange of information and resource; Pal further discloses (0121/0169)  viewing/interfacing with operating systems/parameter. Therefore the Examiner believes that Pal teach a system including components such as switches and routers for sharing and exchanging information and resources based on queries and/or requests.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dorr (US20180196687) in view of Pal (US20190147086).
As to claim 1, Dorr teaches a method comprising: receiving a first query for configuration data of a network element to be returned in a first model; (¶0015 entity, one or more components; ¶0063 request entity data, configuration information; ¶0069 receives a request, entity; ¶0071 request, data returned with query ) determining a model type for the configuration data of the network element; (¶0052 version  based on configuration information; ¶0053 indicates a version (type) of an entity model; ¶0055 determines version, format, model)  when the model type is a second model that is not the first model: (¶0056 model 1, model 2 formatted differently; ¶0089 data models different versions).
Although Dorr teaches the method recited above, wherein Dorr fails to expressly teach sending a second query to the network element for the configuration data to be returned in the second model and transforming the configuration data received from the network element into the first model and returning the configuration data in the first model as a response to the first query.
Pal, however discloses, sending a second query to the network element for the configuration data to be returned in the second model; (¶0185 query request; ¶0290 query results returned to client; ¶0326 returned query, model; ¶0330 model 902; ¶0432 send the query; ¶0745 second query; ¶0778 query configuration file) and transforming the configuration data received from the network element into the first model; (¶0202 apply transformations to data,  configuration files; ¶0323 first data model; ¶0330 model 901; ¶0463 transforms on the results received from nodes  based on the query) and returning the configuration data in the first model as a response to the first query. (¶0323 first data model; ¶0329 query obtained by model; ¶0330 model 901; ¶0749 first query; ¶0948 return configuration data).
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Dorr for sending second query for configuration data, transforming the query results for the client model. One of ordinary skill in the art would be motivated to allow for usage of structured languages to create queries. (See Pal para 0282)
As to claim 2, the combination of Dorr and Pal teach the method of claim 1, wherein Pal further teaches the method of claim 1, wherein the network element is associated with a data binder in a data binder database, the data binder specifying one or more relationships to translate between the first model and the second model, and wherein sending the second query to the network element for the configuration data further comprises structuring the second query based on the data binder. (¶0129 query system utilizes binding schema; ¶0130 database system, binding schema; ¶0195 apply the semantic optimization query, data translated; ¶0475 forward the query; ¶0745 second query; ¶0778 query can include a reference to configuration file). 
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Dorr for using a data binding schema for transforming data. One of ordinary skill in the art would be motivated to allow for an algorithm to collect data regarding the specified query. (See Pal para 0885)
As to claim 3, the combination of Dorr and Pal teach the method of claim 2, wherein Pal further teaches the method of claim 2, wherein transforming the configuration data received from the network element into the first model further comprises transforming the second model into the first model based on the data binder. (¶0202 apply one or more transformations to data, configuration files; ¶0327 formats can be associated with data model; ¶0330 model 901, models 902; ¶0963 convert the query from one format to another format).
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Dorr for using a data binding schema for transforming data. One of ordinary (See Pal para 1091)
As to claim 4, the combination of Dorr and Pal teach the method of claim 2, wherein Pal further teaches the method of claim 2, wherein the data binder includes rules to transform queries that conform to the first model into queries that conform to the second model. (¶0129 binding schema is applying rules to events; ¶0298 transformation rule; ¶0327 formats can be associated with data model; ¶0330 model 901, models 902; ¶0963 convert the query from one format to another format).
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Dorr for implementing a data binder schema based on transformation rules. One of ordinary skill in the art would be motivated to allow for an interface for displays available data models. (See Pal para 0330)
As to claim 5, the combination of Dorr and Pal teach the method of claim 1, wherein Dorr further teaches the method of claim 1, further comprising storing the configuration data in a configuration database in the first model. (¶0042 entity inventory database; ¶0043 component data, configuration information; ¶0048 stores the component data in the entity inventory).
As to claim 6, the combination of Dorr and Pal teach the method of claim 1, wherein Dorr further teaches The method of claim 1, wherein the network element is a first network element and wherein the first query requests the configuration data of the first network element and second network element, the configuration data of the second network element being in a third model. (¶0025 query for configuration information; ¶0041 data for a plurality of components; ¶0052 configuration information related to components; ¶0063 component type for a first entity, second entity).
As to claim 7, the combination of Dorr and Pal teach the method of claim 1, wherein Pal further teaches the method of claim 6, further comprising, when the model type is the third model that is not the first model: sending a second query to the second network element for the configuration data to be returned in the third model; (¶0228 send second format third format; ¶0327 formats associated with data model; ¶0475 forward the query; ¶0745 second query; ¶0778 query can include a reference to configuration file) and transforming the configuration data received from the second network element into the first model. (¶0202 apply one or more transformations to data, configuration files; ¶0327 formats can be associated with data model; ¶0330 model 901, models 902; ¶0486 data sources and transform them into a specified format).
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Dorr for transmitting query from second format model to third formatted model. One of ordinary skill in the art would be motivated to allow for implementing a monitoring system to detect failed services. (See Pal para 0448)
As to claim 8, the combination of Dorr and Pal teach the method of claim 1, wherein Dorr further teaches The method of claim 1, further comprising storing the configuration data from the first network element and the second network element in a configuration database in the first format. (¶0042 database, component data; ¶0043 component data, configuration information; ¶0048 stores the component data). 
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dorr (US20180196687) in view of Stone (US20060184375).
As to claim 9, Dorr teaches a method comprising: storing, in cache, configuration data for a plurality of resources along with corresponding resource-identifiers and version-identifiers; (¶0038 component data, configuration information for the component; ¶0048 stores the component data, identifiers for the selected component; ¶0078 data for multiple components; ¶0080 version numbers are stored; ¶0081 component data stored, values  plurality of components; ¶0089 system memory, cache) in response to an event, selecting one or more of the plurality of resources and, using the resource-identifiers of the selected resources, querying the version-identifiers of the selected resources from corresponding network elements; (¶0027 component identifiers  are selected; ¶0044 selected component; ¶0071 queries version number; ¶0081 plurality of components) receiving, from the network elements, one or more responses with resource-identifiers and version-identifiers responsive to the queries; (¶0044 queries database using the one or more identifiers for the selected component; ¶0045 returns a result, query with the identifiers; ¶0071 version number is returned with the query) requesting the configuration data of the resource associated with the corresponding resource-id; (¶0044 queries using the one or more identifiers for the selected component; ¶0056 request  entity data; ¶0063 request entity data, configuration information; ¶0071 queries using an entity identifier) and storing the configuration data received from the resource in response to the request in the cache. (¶0038 component data, configuration information for the component; ¶0048 stores the component data; ¶0089 system memory, cache).
Although Dorr teaches the method recited above, wherein Dorr fails to expressly teach comparing the received version-identifiers with the corresponding version-identifiers stored in 
Stone, however discloses, comparing the received version-identifiers with the corresponding version-identifiers stored in the cache; (¶0040 compares the version of the locally store configuration file, version number, received configuration) in response to a difference between one of the received version-identifiers and the corresponding version-id in the cache, (¶0040 determine updated (changes) version; version of the locally store configuration file, version number, received configuration)).
Thus given the teaching of Stone it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Dorr for comparing received and stored configuration file versions. One of ordinary skill in the art would be motivated to allow for authenticating user requesting data. (See Stone para 0022)
As to claim 10, the combination of Dorr and Stone teach the method of claim 9, wherein Dorr further teaches the method of claim 9, wherein the response includes resource-identifiers and version-identifiers of child resources associated with the resource-identifiers in the query. (¶0045 returns a result, query with the identifiers; ¶0054 entity, indicate that the component, child; ¶0071 version number is returned with the query).
As to claim 11, the combination of Dorr and Stone teach the method of claim 9, wherein Stone further teaches the method of claim 10, wherein comparing the received version-identifiers with the corresponding version-identifiers in the cache includes comparing the resource-identifiers and the version-identifiers of child resources. (¶0040 compares the version of the locally store configuration file, version number, and received configuration).
Thus given the teaching of Stone it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal and Dorr for comparing version numbers. One of ordinary skill in the art would be motivated to allow for using a module to obtain updated version of configuration files. (See Stone para 0040)
As to claim 12, the combination of Dorr and Stone teach the method of claim 9, wherein Dorr further teaches The method of claim 9, wherein the version-id of a resource changes when configuration data of the resource changes. (¶0017 changes are made to version number; ¶0052 component or entity version number; version numbers for components based on configuration information).
As to claim 13, the combination of Dorr and Stone teach the method of claim 9, wherein Dorr further teaches The method of claim 9, wherein the event includes at least one of reboot of a network element associated with the resource, a software upgrade of the network element associated with the resource, or restoration of connectivity to the network element associated with the resource. (¶0017 software is updated, software corresponding to the specified version number; ¶0052 component or entity version number; version numbers for components based on configuration information).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dorr (US20180196687) in view of Stone (US20060184375) and in further view of Pal (US20190147086).
As to claim 14, the combination of Dorr and Stone teach the method of claim 9, wherein Dorr further teaches The method of claim 9, wherein request the configuration data of the (¶0056 model 1,model 2 may be formatted differently; ¶0070 request to determine a version number; identify version number; version number associated with a model type). 
Although the combination of Dorr and Stone teach the method recited above, wherein the combination of Dorr and Stone fail to expressly teach and transforming the configuration data received from the network element into the first model to be stored in the cache.
Pal, however discloses, transforming the configuration data received from the network element into the first model to be stored in the cache. (¶0153 model of device; ¶0202 apply transformations to data, configuration files; ¶0323 first data model; ¶0723 information stored in cache; ¶1017 configuration data associated with user).
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal, Dorr and Stone for transforming configuration files. One of ordinary skill in the art would be motivated to allow for calculating statistics responsive to the search query request. (See Pal para 0187)
As to claim 15, although the combination of Dorr and Stone teach the method recited above, wherein the combination of Dorr and Stone fail to expressly teach 
Pal, however discloses, The method of claim 14, wherein the resource is associated with a data binder in a data binder database, and wherein sending the second query to the network element for the configuration data further comprises structuring the second query based on the data binder. (¶0129 query system utilizes binding schema; ¶0130 database system, binding schema; ¶0195 apply the semantic optimization query, data translated). 
Thus given the teaching of Pal it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Pal, Dorr and Stone for querying data based on data binding schema. One of ordinary skill in the art would be motivated to allow for authenticating the client device or user that sent the query. (See Pal para 0609)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dorr (US20180196687) in view of Stone (US20060184375) and in further view of Kaler (US20050091291).
As to claim 16, although the combination of Dorr and Stone teach the method recited above, wherein the combination of Dorr and Stone fail to expressly teach the method of claim 9, wherein the configuration data is stored in a first database and the version ids are stored in a second database.
Kaler teaches the method of claim 9, wherein the configuration data is stored in a first database and the version ids are stored in a second database. (¶0004 configuration copies are then retained in a database; ¶0077 version store (i.e., a database, archived versions); ¶0264 version store, version of file stored, file ID).
Thus given the teaching of Kaler it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Kaler, Dorr and Stone for a first and second databases for storing configuration file and configuration versions. One of ordinary skill in the art would be motivated to allow for tracing the version history for files to determine the relevant versions. (See Kaler para 0086)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454